Exhibit 10.40

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This Third Amendment to Credit Agreement (the “Amendment”) is made as of
October 23, 2007 among the undersigned, Smart Business Advisory and Consulting,
LLC a Delaware limited liability company (the “Borrower”), Smart Business
Holdings, Inc., a Delaware corporation (the “Parent”), Bank of Montreal (“BMO”),
individually and as Administrative Agent (BMO being referred to herein in such
capacity as the “Administrative Agent”), and the other Lenders currently party
to the Credit Agreement (together with BMO, collectively referred to herein as
the “Lenders”).

 

PRELIMINARY STATEMENTS

 

A.                                   The Borrower, the Parent, the
Administrative Agent and the Lenders entered into a Credit Agreement dated as of
May 15, 2007 (as heretofore amended, the “Credit Agreement”).  All capitalized
terms used herein without definition shall have the same meanings herein as such
terms have in the Credit Agreement.

 

B.                                      The Borrower has requested that the
Lenders amend certain provisions to the Credit Agreement and the Lenders are
willing to do so under the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.                                          WAIVER.

 

Section 1.01.                    As set forth in the Compliance Certificate
delivered to the Administrative Agent on August 14, 2007 for the period ended
June 30, 2007, the Borrower is in default under Section 8.22(a) (Total Leverage
Ratio), 8.22(b) (Fixed Charge Coverage Ratio) and 8.22(c) (Minimum Adjusted
EBITDA) of the Credit Agreement, in each case as of June 30, 2007; in addition,
the Parent intends to prepay the Parent Subordinated Note issued to John K.
Schultz (collectively, the “Existing Defaults”).

 

The Borrower has requested that the Lenders waive the Existing Defaults.
Accordingly, subject to the satisfaction of the conditions precedent set forth
in Section 3 below, the Administrative Agent and the Lenders hereby waive the
Existing Defaults solely with respect to the period ended June 30, 2007.

 

Section 1.02.                    The Parent and the Borrower acknowledge and
agree that the Lenders shall not be obligated in the future to waive any
provision of the Credit Agreement or the other Loan Documents as a result of
having provided the waiver contained herein.

 

--------------------------------------------------------------------------------


 

SECTION 2.                                          AMENDMENT.

 

Subject to satisfaction of the conditions precedent set forth in Section 3
hereof, the Credit Agreement is hereby amended as follows:

 

Section 2.01.                    The table appearing in the defined term
“Applicable Margin” is hereby amended in its entirety and as so amended shall be
restated to read as follows:

 

LEVEL

 

TOTAL FUNDED
DEBT/EBITDA RATIO FOR
SUCH PRICING DATE

 

APPLICABLE MARGIN FOR
BASE RATE LOANS UNDER
REVOLVING CREDIT AND
TERM B CREDIT AND
REIMBURSEMENT
OBLIGATIONS SHALL BE:

 

APPLICABLE MARGIN FOR
EURODOLLAR LOANS
UNDER REVOLVING CREDIT
AND TERM B CREDIT AND
LETTER OF CREDIT FEE
SHALL BE:

 

APPLICABLE MARGIN FOR
COMMITMENT FEE SHALL
BE:

 

 

 

 

 

 

 

 

 

 

 

III

 

Greater than or equal to 4.00

 

3.00

%

4.50

%

0.75

%

 

 

 

 

 

 

 

 

 

 

II

 

Less than 4.00 to 1.0, but greater than or equal to 3.50 to 1.0

 

2.50

%

4.00

%

0.50

%

 

 

 

 

 

 

 

 

 

 

I

 

Less than 3.50 to 1.0

 

2.00

%

3.50

%

0.50

%

 

Section 2.02.                    The reference to the date “June 30, 2007”
appearing in the defined term “Applicable Margin” of Section 5.1 of the Credit
Agreement is hereby amended to refer to “September 30, 2008.”

 

Section 2.03.                    The defined term “EBITDA” appearing in
Section 5.1 of the Credit Agreement is hereby amended in its entirety and as so
amended shall read as follows:

 

“EBITDA” means, with reference to any period (each, a “Test Period”), Net Income
for such Test Period plus the sum of all amounts deducted in arriving at such
Net Income amount in respect of (a) Interest Expense for such Test Period,
(b) Tax Distributions made during such Test period to the extent permitted by
Section 8.12(d) hereof, (c) depreciation of fixed assets and amortization of
intangible assets for such Test Period, (d) Management Fees to the extent
permitted by Section 8.12(b) hereof paid during such Test Period hereof,
(e) with respect to any Test Period ended prior to March 31, 2008, the amounts
set forth on Schedule 5.1 with respect to each fiscal quarter occurring during
such Test Period, (f) with respect to any Test Period ended prior to June 30,
2007, non-capitalized expenses related to the Loan Documents or the Initial
Acquisition Agreement or related agreements in an aggregate amount not to exceed
$3,000,000, (g) amounts constituting Restricted Cash to the extent used during
such period to satisfy Assumed Liabilities (to the extent the

 

2

--------------------------------------------------------------------------------


 

Borrower or the Parent received a purchase price reduction, offset or adjustment
for the assumption of such Assumed Liabilities) provided that the aggregate
amount of such payments added back to EBITDA pursuant to this clause (g) shall
not exceed $6,000,000 during the term of this Agreement, (h) with respect to any
Test Period which includes any calendar month from and including July, 2007 to
and including December, 2007, non-recurring severance expenses incurred during
such Test Period in an aggregate amount not to exceed $1,500,000 (provided that
the adjustment set forth in this clause (h) shall amortize as such expense is
paid out during such period as verified by the Administrative Agent) and
(i) other pro forma adjustments for such Test Period proposed by the Borrower
and reasonably acceptable to the Administrative Agent.  EBITDA shall be
calculated on a pro forma basis in accordance with GAAP to give effect to any
Permitted Acquisition consummated at any time on or after the first day of the
Test Period thereof as if each such Permitted Acquisition had been effected on
the first day of such Test Period.  Notwithstanding the foregoing, EBITDA for
each of the fiscal quarters ended June 30, 2006, September 30, 2006,
December 31, 2006 and March 31, 2007 shall be the amounts set forth on
Schedule 5.1 hereof.

 

Section 2.04.                    The defined term “Leverage Trigger Date”
appearing in Section 5.1 of the Credit Agreement is hereby deleted in its
entirety and all references to such term in the Credit Agreement or the other
Loan Documents shall have no further force or effect.

 

Section 2.05.                    The defined term “Permitted Acquisition”
appearing in Section 5.1 of the Credit Agreement is hereby amended by
(i) deleting the period at the end of clause (g) thereof and substituting
therefore a semicolon followed by the word “and” and (ii) inserting a new clause
(h) as follows:

 

(h)                                 the Total Funded Debt/EBITDA Ratio for the
most recently completed four fiscal quarters of the Borrower is less than 4.25
to 1.0.

 

Section 2.06.                    The defined term “Revolving Credit Commitment”
appearing in Section 5.1 of the Credit Agreement is hereby amended in its
entirety and as so amended shall read as follows:

 

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrower hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached

 

3

--------------------------------------------------------------------------------


 

hereto and made a part hereof, as the same may be reduced or modified at any
time or from time to time pursuant to the terms hereof.  The Borrower and the
Lenders acknowledge and agree that the Revolving Credit Commitments of the
Lenders aggregate (i) $7,500,000 at all times prior to the occurrence of the
Availability Trigger Date and (ii) $20,000,000 at all times from and after the
occurrence of the Availability Trigger Date.

 

Section 2.07.                    The defined term “Total Funded Debt” appearing
in Section 5.1 of the Credit Agreement is hereby amended in its entirety and as
so amended shall read as follows:

 

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness for Borrowed Money of the
Borrower and its Subsidiaries at such time other than the Indebtedness evidenced
by the Parent Subordinated Notes, (b) all Indebtedness for Borrowed Money of any
other Person which is directly or indirectly guaranteed by the Borrower or any
of its Subsidiaries or which the Borrower or any of its Subsidiaries has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which the Borrower or any of its Subsidiaries has otherwise assured a creditor
against loss; provided, however, that for purposes of calculating Total Funded
Debt, the aggregate amount of Indebtedness for Borrowed Money set forth on
Schedule 8.7 hereof included in such calculation shall be reduced by (but shall
not be less than zero) the aggregate amount of Assumed Liabilities of the
Borrower and its Subsidiaries with respect to which the Borrower has Restricted
Cash then on deposit with the Administrative Agent or another financial
institution that has provided a deposit account control agreement in form and
substance satisfactory to the Administrative Agent.

 

Section 2.08.                    Section 5.1 of the Credit Agreement is hereby
amended by adding thereto new definitions of “Availability Trigger Date” and
“Capital Contribution Agreement” which read as follows:

 

“Availability Trigger Date” means the first date upon which the Total Funded
Debt/EBITDA Ratio as of the last day of any fiscal quarter is less than or equal
to the corresponding ratio set forth opposite such fiscal quarter below:

 

4

--------------------------------------------------------------------------------


 

PERIOD(S) ENDING

 

TOTAL FUNDED DEBT/EBITDA
RATIO SHALL NOT BE GREATER
THAN:

 

 

 

9/30/07 - 12/31/07

 

4.25 to 1.0

 

 

 

3/31/08 - 9/30/08

 

4.00 to 1.0

 

 

 

12/31/08 - 3/31/09

 

3.75 to 1.0

 

 

 

6/30/09 - 9/30/09

 

3.50 to 1.0

 

 

 

12/31/09 - 3/31/10

 

3.25 to 1.0

 

 

 

6/30/10 and thereafter

 

3.00 to 1.0

 

“Capital Contribution Agreement” means that certain Capital Contribution
Agreement, dated as of October 23, 2007, by and among the Borrower, the Parent,
Great Hill Equity Partners III, L.P., as Equity Sponsor and the Administrative
Agent.

 

Section 2.09.                    Section 8.5 of the Credit Agreement is hereby
amended by (a) deleting the period at the end of clause (h) thereof and
inserting therefor “; and” and (b) inserting a new clause (i) as follows:

 

(i)                            together with each of the financial reports
delivered pursuant to Section 8.5(c) above, a management discussion and analysis
of such financial report, including billed hours, utilization rates, pipeline
reports, conversion ratio, backlog and such other information and reports as the
Administrative Agent may reasonably request.

 

Section 2.10.                    Section 6.6 of the Credit Agreement is hereby
amended by inserting at the beginning thereof the following:  “Except as set
forth on Schedule 6.6”.

 

Section 2.11.                    Section 8.16 of the Credit Agreement is hereby
amended in its entirety and as so amended shall read as follows:

 

Section 8.16.                         No Changes in Fiscal Year.  The fiscal
year of the Parent and its Subsidiaries ends on December 31 of each year; and
the Parent shall not, nor shall it permit any Subsidiary to, change its fiscal
year from its present basis without the prior consent of the Administrative
Agent.  Upon the effectiveness of any such change in the Parent’s fiscal year,
the Parent shall deliver to the Administrative Agent and the Lenders the
financial statements and audit report required by Section 8.5(b) hereof for the
immediately preceding fiscal year (after giving effect to such change in fiscal
year end) within 120 days following the effectiveness of such change.

 

5

--------------------------------------------------------------------------------


 

Section 2.12.                    Section 8.22(a) of the Credit Agreement is
hereby amended in its entirety and as so amended shall read as follows:

 

(a)                                  Total Funded Debt/EBITDA Ratio.  As of the
last day of each fiscal quarter of the Borrower ending during the relevant
period set forth below, the Borrower shall not permit the Total Funded
Debt/EBITDA Ratio to be greater than the corresponding ratio set forth opposite
such period below:

 

PERIOD(S) ENDING

 

TOTAL FUNDED
DEBT/EBITDA RATIO SHALL
NOT BE GREATER THAN:

 

 

 

9/30/07

 

6.15 to 1.0

 

 

 

12/31/07 and 3/31/08

 

5.00 to 1.0

 

 

 

6/30/08 and 9/30/08

 

4.00 to 1.0

 

 

 

12/31/08 and 3/31/09

 

3.75 to 1.0

 

 

 

06/30/09 and 9/30/09

 

3.50 to 1.0

 

 

 

12/31/09 and 3/31/10

 

3.25 to 1.0

 

 

 

6/30/10 and thereafter

 

3.00 to 1.0

 

Section 2.13.                    Section 8.22(b) of the Credit Agreement is
hereby amended in its entirety and as so amended shall read as follows:

 

Fixed Charge Coverage Ratio.  As of the last day of each fiscal quarter of the
Borrower (commencing with the Borrower’s fiscal quarter ended September 30,
2007), the Borrower shall maintain a ratio of (i) EBITDA for the four fiscal
quarters of the Borrower then ended, less Capital Expenditures for such period,
to (ii) Fixed Charges for the same four fiscal quarters then ended of not less
than the corresponding ratio set forth opposite such period below:

 

PERIOD ENDED

 

FIXED CHARGE COVERAGE RATIO
SHALL NOT BE GREATER THAN:

9/30/07

 

0.60 to 1.0

12/31/07 and thereafter

 

1.10 to 1.0

 

6

--------------------------------------------------------------------------------


 

Section 2.14.                    Section 8.22(c) of the Credit Agreement is
hereby amended in its entirety and as so amended shall read as follows:

 

Minimum EBITDA.  The Borrower shall at all times, during each of the periods
specified below, maintain EBITDA for the most recently completed four fiscal
quarters then ended in an amount not less than the amount set forth opposite
such period below (the “Minimum Required Amount”:

 

PERIOD

 

MINIMUM REQUIRED
AMOUNT

 

 

 

 

 

9/30/07

 

$

7,350,000

 

 

 

 

 

12/31/07

 

$

9,000,000

 

 

 

 

 

3/31/08

 

$

9,000,000

 

 

 

 

 

6/30/08

 

$

12,000,000

 

 

 

 

 

9/30/08

 

$

13,000,000

 

 

 

 

 

12/31/08

 

$

14,000,000

 

 

 

 

 

3/31/09 - 6/30/09

 

$

15,500,000

 

 

 

 

 

9/30/09 - 12/31/09

 

$

16,000,000

 

 

 

 

 

3/31/10 and thereafter

 

$

16,000,000

 

 

For purposes of this Section 8.22(c), upon the completion of any Permitted
Acquisition, the Minimum Required Amount for all periods from and including the
period during which such Acquisition occurs shall increase by an amount equal to
80% of the EBITDA of the Acquired Business for the 12 calendar month period most
recently completed prior to the date of such Acquisition.

 

Section 2.15.                    Schedule 6.6 attached hereto is added to the
Credit Agreement.

 

SECTION 3.                                          CAPITAL CONTRIBUTION
AGREEMENT.

 

The parties hereto hereby acknowledge and agree that notwithstanding anything
contained in Section 1.9(b)(ii) of the Credit Agreement, to the contrary, the
Net Cash Proceeds received by the Borrower from capital contributions (“CCA
Contributions”) made by Great Hill Equity Partners III, L.P. pursuant to the
Capital Contribution Agreement shall be promptly applied by

 

7

--------------------------------------------------------------------------------


 

the Borrower as and for a mandatory prepayment of the Obligations.  The amount
of each such prepayment shall be applied first to the outstanding Term Loans (as
set forth in Section 1.9(c) of the Credit Agreement) until paid in full and then
to the Revolving Credit.  Any CCA Contribution made by Great Hill Equity
Partners III, L.P. pursuant to the Capital Contribution Agreement shall
constitute an exercise of the Cure Right set forth in Section 9.6 of the Credit
Agreement.

 

SECTION 4.                                          CONDITIONS PRECEDENT.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

Section 4.01.                    The Borrower, the Parent and the Required
Lenders shall have executed and delivered this Amendment.

 

Section 4.02.                    The Borrower shall have paid to the
Administrative Agent, on behalf of the approving Lenders, an amendment fee equal
to 0.50% of the Lender’s Commitment.

 

Section 4.03.                    The Borrower, Great Hill Equity Partners III,
L.P. and the Administrative Agent shall have executed the Capital Contribution
Agreement.

 

Section 4.04.                    The Administrative Agent shall have received a
written opinion of counsel to Great Hill in form and substance reasonably
satisfactory to the Administrative Agent.

 

Section 4.05.                    Legal matters incident to the execution and
delivery of this Amendment shall otherwise be satisfactory to the Administrative
Agent and its counsel.

 

Section 4.06.                    After giving effect to this Amendment, no Event
of Default shall have occurred and be continuing as of the date of this
Amendment that would otherwise take effect.

 

SECTION 5.                                          REPRESENTATIONS.

 

In order to induce the Required Banks to execute and deliver this Amendment, the
Borrower and the Parent, as applicable, hereby represent to the Required Banks
that as of the date hereof, the representations and warranties set forth in
Section 6 of the Credit Agreement are and shall be and remain true and correct
in all material respects and, unless specifically waived herein, the Borrower is
in compliance with all of the terms and conditions of the Credit Agreement after
giving effect to this Amendment and no Event of Default has occurred and is
continuing under the Credit Agreement or shall result after giving effect to
this Amendment.

 

SECTION 6.                                          MISCELLANEOUS.

 

Section 6.01.                    The Borrower and the Parent heretofore executed
and delivered the Collateral Documents.  The Borrower and the Parent hereby
acknowledge and agree that the Liens created and provided for by the Collateral
Documents continue to secure, among other

 

8

--------------------------------------------------------------------------------


 

things, the Obligations arising under the Credit Agreement as amended hereby;
and the Collateral Documents and the rights and remedies of the Administrative
Agent and Lenders thereunder, the obligations of the Borrower and the Parent
thereunder, and the Liens created and provided for thereunder in each case
remain in full force and effect and shall not be affected, impaired or
discharged hereby.  Nothing herein contained shall in any manner affect or
impair the priority of the liens and security interests created and provided for
by the Collateral Documents as to the indebtedness which would be secured
thereby prior to giving effect to this Amendment.

 

Section 6.02.                    Except as specifically amended herein or waived
hereby, the Credit Agreement shall continue in full force and effect in
accordance with its original terms.  Reference to this specific Amendment need
not be made in the Credit Agreement, the Notes, or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to or with respect to the Credit
Agreement, any reference in any of such items to the Credit Agreement being
sufficient to refer to the Credit Agreement as amended hereby.

 

Section 6.03.                    This Amendment may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, all of which taken together shall constitute one and the same agreement. 
Any of the parties hereto may execute this Amendment by signing any such
counterpart and each of such counterparts shall for all purposes be deemed to be
an original.  This Amendment shall be governed by the internal laws of the State
of New York.

 

Section 6.04.                    The Borrower agrees to pay all reasonable
documented out-of-pocket costs and expenses incurred by the Administrative Agent
in connection with the preparation, execution and delivery of this Amendment and
the documents and transactions contemplated hereby, including the documented
reasonable fees and expenses of counsel for the Agent with respect to the
foregoing.

 

[SIGNATURE PAGE TO FOLLOW]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be executed by their respective officers thereunto duly
authorized as of the date first above written.

 

 

SMART BUSINESS ADVISORY AND CONSULTING, LLC

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

SMART BUSINESS HOLDINGS, INC.

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

10

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as L/C Issuer, and as Administrative Agent

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

BMO CAPITAL MARKETS FINANCING, INC., as a Lender and as Swing Line Lender

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

MC FUNDING LTD.

 

 

 

 

 

By:

Monroe Capital Management LLC,

 

 

as Collateral Manager

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

MC FUNDING 2007-1 LTD.

 

 

 

 

 

By:

Monroe Capital Management LLC,

 

 

as Collateral Manager

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

11

--------------------------------------------------------------------------------


 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

 

 

 

 

By:

Babson Capital Management LLC,

 

 

as Investment Advisor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BABSON MD-MARKET CLO LTD. 2007-II

 

 

 

 

 

By:

Babson Capital Management LLC,

 

 

as Collateral Manager

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

CS ADVISORS CLO I LTD.

 

 

 

 

 

By:

CapitalSource Advisors LLC,

 

 

as Portfolio Manager and attorney-in-fact

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

CS ADVISORS CLO II LTD.

 

 

 

 

 

By:

CapitalSource Advisors LLC,

 

 

as Portfolio Manager and attorney-in-fact

 

12

--------------------------------------------------------------------------------


 

 

By:

 

 

Name: 

 

 

Title:

 

 

 

 

CS ADVISORS CLO III LTD.

 

 

 

 

 

By:

CapitalSource Advisors LLC,

 

 

as Portfolio Manager and attorney-in-fact

 

 

 

 

 

By:

 

 

Name: 

 

 

Title:

 

 

 

 

COLTS LLC 2007-1

 

 

 

 

 

By:

 

 

Name: 

 

 

Title:

 

 

 

 

COLTS LLC 2005-2

 

 

 

 

 

By:

 

 

Name: 

 

 

Title:

 

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 6.6

 

MATERIAL ADVERSE EFFECT

 

As reflected in the consolidated financial statements and Compliance Certificate
delivered by the Borrower to the Administrative Agent on or about August 14,
2007, there was a material adverse change in the results of operations and
financial condition of the Borrower and the Parent and its Subsidiaries taken as
a whole during the period ending June 30, 2007.

 

--------------------------------------------------------------------------------